DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 10-16, and 20-24 in the reply filed on 10/19/2022 is acknowledged.
In response to the species election, applicant elected (i) Genus D of an immune condition, (ii) Genus E of a proinflammatory agent, and (iii) shortness of breath for Genus S.

Claim Status
Claims 1-6, 10-16, 20-24 and 26 are pending. 
Claims 7-9, 17-19, 25, and 27-31 are cancelled.
Claims 4-6, 10-13, 24, and 26 are withdrawn as being directed to a non-elected invention, the election having been made on 10/19/2022.
Claims 1-3, 14-16, and 20-23 have been examined.

Priority
This application is a CON of 14300508 06/10/2014 ABN
14300508 is a CON of 12886327 09/20/2010 PAT 8788041
12886327 is a CON of 11251629 10/14/2005 PAT 8691877
11251629 has PRO of 60650192 02/03/2005
11251629 has PRO of 60630969 11/24/2004
11251629 has PRO of 60619158 10/15/2004
Because the elected “shortness of breath” (Genus S) is first supported in PRO of 60630969 filed on 11/24/2004, the prior art date of this application is 11/24/2004.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims appears to be a method claim but missing an actual step and the limitations of the method can be performed by a mental process.
Subject Matter Eligibility is further analyzed as follows.
Step 1. Claim 1 is disqualified as method claims due to missing an actual treatment step.
Step 2A. The claims are directed to an abstract idea without significantly more because enhancing at least one symptom of said disease condition in a manner effective to cause said subject to mount a compensatory response effective to treat said disease condition is a mental process without comprising an actual treatment step. Furthermore, no additional elements are recited in the claim beyond the judicial exception.
Step 2B. Claim 1 does not provide any inventive concept by reciting additional element or a combination of additional elements that mount to significantly more than the judicial exception in the claim because the limitations of enhancing at least one symptom of said disease condition in a manner and effective to treat said disease condition in claim 1 are high level of generality and do not integrate the judicial exception into a practical application.
Since claim 1 fails to pass subject matter eligibility analysis described above, claim 1 is not an eligible patentable subject matter.
Claim 2 adds a limitation of “applying a stimulus to said subject”. However, “applying a stimulus to said subject” to treat a disease condition is a high level of generality not an inventive concept or integration of the judicial exception into a practical application.
Claim 3 adds a limitation of “applying a pharmacological agent to said subject”. However, generally linking the use of the judicial exception to treat a disease condition is not an inventive concept or integration of the judicial exception into a practical application.
Claim 20 adds a limitation of “said administering is of limited temporal duration”. However, generally linking the use of the judicial exception to treat a disease condition is not an inventive concept or integration of the judicial exception into a practical application.
Claim 21 adds a limitation of “said method comprises monitoring said subject”. However, generally linking the use of the judicial exception and monitoring said subject is not an inventive concept or integration of the judicial exception into a practical application.
Claim 22 adds the limitation of “applying a first stimulus to said subject and monitoring said subject for a response thereto” and applying a second stimulus to said subject, wherein said second stimulus is determined based on said monitored response to said first stimulus”. However, claim 22 is still a mental process. In addition, generally linking the use of the judicial exception of claim 22 is not an inventive concept or integration of the judicial exception into a practical application.
Claim 23 adds a limitation of “applying a first stimulus of a pharmacological agent”. However, generally linking the use of the judicial exception to treat a disease condition is not an inventive concept or integration of the judicial exception into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(i)	Claims 1-3, 14-16, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(a)	The specification failed to provide a representative number of the elected proinflammatory therapeutic agent to treat the symptom shortness of breath or asthma as claimed. The specification mentioned a pro-inflammatory agent may be administered in short duration to treat asthma (p10, line 29-30), but failed to provide a representative example of administering a pro-inflammatory agent in short duration to treat shortness of breath or asthma. Thus, the specification failed to satisfy written description requirement.
(b)	The specification failed to establish a structure of pro-inflammatory agent and its function of treating shortness of breath or asthma because the disclosure of administering an unspecified pro-inflammatory agent in short duration to treat a symptom of shortness of breath or asthma did not establish a structure of pro-inflammatory agent and its function.
Because the specification failed to satisfy the written description requirements analyzed above, claims 1-3, 14-16, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

(ii)	Claims 1-3, 14-16, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors are listed as follows: 
(A)	The breadth of the claims is much broader than the disclosure in the specification. The claims comprise abstract idea rejected under 101 and lack of sufficient written description rejected under 112(a) described above. 
(B)	The nature of the invention comprises a method of applying electrical energy to cause the desired enhancement (p25, line 12-16; Fig 1), a computer readable media having programming stored thereon for implementing the subject methods (p36, line 23-25), and a kit including an electric energy applying device (p38, 8-10).
(C)	The state of the prior art teaches the claimed asthma disease is an inflammatory disorder and should be treated by an anti-inflammatory medication. See Barnes (Respiratory Medicine. 2002; 96: S9-S15).
(D)	The level of one of ordinary skill is high because administration of proinflammatory agent to treat an inflammatory disorder of asthma is against prior art knowledge.  
(E)	The level of predictability in the art is low because the prior art teaches that asthma is an inflammatory disorder and should be treated by an anti-inflammatory medication, not a proinflammatory agent as claimed. 
(F)	The amount of direction provided by the inventor. The specification merely mentioned a pro-inflammatory agent may be administered in short duration to treat asthma (p10, line 29-30) without adequate disclosure of an enabled example. 
(G)	The existence of working examples comprise Paradoxical Pulsed Therapy using Neurostimulation (p50-51), Paradoxical Pulsed Neurostimulation Therapy in Hypertensive Patients (p56-61, Example Study 1), and Paradoxical Pulsed Neurostimulation Therapy in Normotensive Patients (p61, Example Study 2)
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure is unknown because (i) the specification merely mentioned a pro-inflammatory agent may be administered in short duration to treat asthma (p10, line 29-30) without adequate disclosure of an enabled example and (ii) administration of proinflammatory agent to treat an inflammatory disorder of asthma is against prior art knowledge.
Because the specification fails to satisfy Wands factor analysis above, claims 1-3, 14-16, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14-16, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim appears to be a method, but missing an actual step of performing the method. 
Claims 2-3, 14-16, and 20-23 are unclear because neither the specification nor the claims disclose or distinctly define the structure of “pro-inflammatory agent” capable of enhancing “shortness of breath” of asthma, rendering the metes and bounds of the claims indefinite.
Furthermore, claim 20 recites the limitation "said administering" in 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not comprise “administering”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,691,877 B2 (the ‘877 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘877 patent anticipates this instant application.
Claim 1 of the ‘877 patent disclosed a method of treating a subject for a disease condition as follows, satisfying the instant claims 1-3 and 21-23.

    PNG
    media_image1.png
    579
    613
    media_image1.png
    Greyscale

Claim 4 of the ‘877 patent disclosed the holiday period at least about 1 day before the second stimulus, satisfying the instant 20.

2.	Claims 1-2 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,788,041 B2 (the ‘041 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘041 patent anticipates this instant application.
Claim 1 of the ‘041 patent is drawn to a method of treating a subject for hypertension shown as follows, satisfying the instant claims 1-2 and 21-22.
[AltContent: textbox ([img-media_image2.png]
[img-media_image3.png])]






Claim 2 of the ‘041 patent disclosed the holiday period is 1 day or longer before the next stimulus, satisfying the instant 20.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-November-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615